Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the term ‘multi-function missions’ is neither a term of art nor is it described clearly in the specification in a way that one of ordinary skill in the art can make or use the invention.
Regarding claim 14, the phrase ‘determining when the discrete nodes behave indistinguishably’ is not described clearly in the specification in a way that one of ordinary skill in the art can make or use the invention.

Regarding claim 19, the phrase ‘determining when the plurality of mobile and fixed RF nodes behave indistinguishably’ is not described clearly in the specification in a way that one of ordinary skill in the art can make or use the invention.


Prior Art of Record

Fitch US 20150341930 teaches obtaining, by a processor (fig. 1 spectrum manager 7), spectrum availability data associated with a first plurality of mobile radio nodes / (mobile telephones, notebook computers) and a first plurality of fixed location radio nodes / ‘desktop computers’ for a geographical area ([0033]).

Price US 7596323 teaches a third Fermionic condition, wherein a frequency and bandwidth is allocated to nodes while maximizing use of available bandwidth (The subcarrier frequencies may be selected to minimize interference between the different modulated signals and also to maximize the use of the available bandwidth, col. 18 lines 14-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476